Name: Commission Implementing Regulation (EU) NoÃ 323/2014 of 28Ã March 2014 amending Annexes I and II to Regulation (EC) NoÃ 669/2009 implementing Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  agricultural activity;  trade;  health;  tariff policy;  foodstuff;  trade policy
 Date Published: nan

 29.3.2014 EN Official Journal of the European Union L 95/12 COMMISSION IMPLEMENTING REGULATION (EU) No 323/2014 of 28 March 2014 amending Annexes I and II to Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto ('the list'), at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least quarterly, taking into account at least the sources of information referred to in that Article. (3) The occurrence and relevance of food incidents notified through the Rapid Alert System for Food and Feed, the findings of missions to third countries carried out by the Food and Veterinary Office, as well as the quarterly reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that the list should be amended. (4) In particular, for consignments of betel leaves originating from India and Thailand, enzymes originating from India, groundnuts and derived products originating from Sudan and vine leaves originating from Turkey the relevant sources of information indicate the emergence of new risks warranting the introduction of an increased level of official controls. Entries concerning those consignments should therefore be included in the list. (5) In addition, the list should be amended by deleting the entries for commodities for which the available information indicates an overall satisfactory degree of compliance with the relevant safety requirements provided for in Union legislation and for which an increased level of official controls is therefore no longer justified. The entry in the list concerning dried noodles from China should therefore be deleted. (6) The Commission was also advised by the Member States of the need to specify that the entries for imports of herbs from Morocco, Thailand and Viet Nam, okra from Viet Nam and peppers from Thailand and Viet Nam also cover chilled commodities. In the interests of clarity of Union legislation, it is also necessary to make a precision in the list regarding the entries for imports of oranges and strawberries from Egypt and peas and beans from Kenya. (7) Moreover, modifications are needed in Annex II to Regulation (EC) No 669/2009, in particular in order to reflect the provisions on onward transportation set out in Article 8 of that Regulation in the common entry document. Further technical modifications are also needed to the Notes for Guidance for the common entry document. (8) In order to ensure consistency and clarity, it is appropriate to replace Annexes I and II to Regulation (EC) No 669/2009. (9) Regulation (EC) No 669/2009 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 669/2009 are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). ANNEX ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) TARIC sub-division Country of origin Hazard Frequency of physical and identity checks (%) Dried grapes (vine fruit) (Food) 0806 20 Afghanistan (AF) Ochratoxin A 50  Groundnuts (peanuts), in shell  1202 41 00 Brazil (BR) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved (Feed and food)  2008 11 91; 2008 11 96; 2008 11 98 Strawberries (frozen) (Food) 0811 10 China (CN) Norovirus and hepatitis A 5 Brassica oleracea (other edible Brassica, Chinese Broccoli ) (2) (Food - fresh or chilled) ex 0704 90 90 40 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (3) 20 Pomelos (Food - fresh) ex 0805 40 00 31; 39 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 20 Tea, whether or not flavoured (Food) 0902 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (5) 10  Aubergines  0709 30 00; ex 0710 80 95 72 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (6) 10  Bitter melon (Momordica charantia) (Food - fresh, chilled or frozen vegetables)  ex 0709 99 90; ex 0710 80 95 70 70  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 10 10 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (6) 20  Peppers (sweet and other than sweet) (Capsicum spp.)  0709 60 10; ex 0709 60 99 20 (Food - fresh, chilled or frozen vegetables)  0710 80 51; ex 0710 80 59 20  Oranges (fresh or dried)  0805 10 20; 0805 10 80 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (7) 10  Strawberries (fresh) (Food)  0810 10 00 Peppers (sweet and other than sweet) (Capsicum spp.) 0709 60 10; ex 0709 60 99; 20 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (8) 10 (Food - fresh, chilled or frozen) 0710 80 51; ex 0710 80 59 20 Betel leaves (Piper betle L.) (Food) ex 1404 90 00 10 India (IN) Salmonella (9) 10  Capsicum annuum, whole  0904 21 10 India (IN) Aflatoxins 10  Capsicum annuum, crushed or ground  ex 0904 22 00 10  Dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum)  0904 21 90  Curry (chilli products)  0910 91 05  Nutmeg (Myristica fragrans) (Food - dried spices)  0908 11 00; 0908 12 00 Enzymes;prepared enzymes (Feed and food) 3507 India (IN) Chloramphenicol 50  Nutmeg (Myristica fragrans) (Food - dried spices)  0908 11 00; 0908 12 00 Indonesia (ID) Aflatoxins 20  Peas with pods (unshelled)  ex 0708 10 00 40 Kenya (KE) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (10) 10  Beans with pods (unshelled) (Food - fresh or chilled)  ex 0708 20 00 40 Mint (Food - fresh or chilled herb) ex 1211 90 86 30 Morocco (MA) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (11) 10 Dried beans (Food) 0713 39 00 Nigeria (NG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (12) 50 Watermelon (Egusi, Citrullus lanatus) seeds and derived products (Food) ex 1207 70 00; ex 1106 30 90; ex 2008 99 99 10 30 50 Sierra Leone (SL) Aflatoxins 50  Groundnuts (peanuts), in shell  1202 41 00 Sudan (SD) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved (Feed and food)  2008 11 91; 2008 11 96; 2008 11 98 Peppers (other than sweet)(Capsicum spp.) (Food  fresh or chilled) ex 0709 60 99 20 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (13) 10 Betel leaves (Piper betle L.) (Food) ex 1404 90 00 10 Thailand (TH) Salmonella (9) 10  Coriander leaves  ex 0709 99 90 72 Thailand (TH) Salmonella (9) 10  Basil (holy, sweet)  ex 1211 90 86 20  Mint (Food - fresh or chilled herbs)  ex 1211 90 86 30  Coriander leaves  ex 0709 99 90 72 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (14) 10  Basil (holy, sweet) (Food - fresh or chilled herbs)  ex 1211 90 86 20  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 10 10 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (14) 20  Aubergines (Food - fresh, chilled or frozen vegetables)  0709 30 00; ex 0710 80 95 72  Sweet Peppers (Capsicum annuum) (Food - fresh, chilled or frozen vegetables)  0709 60 10; 0710 80 51 Turkey (TR) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (15) 10 Vine leaves (Food) ex 2008 99 99 11; 19 Turkey (TR) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (16) 10 Dried grapes (vine fruit) (Food) 0806 20 Uzbekistan (UZ) Ochratoxin A 50  Coriander leaves  ex 0709 99 90 72 Viet Nam (VN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (17) 20  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30  Parsley (Food - fresh or chilled herbs)  ex 0709 99 90 40  Okra  ex 0709 99 90 20 Viet Nam (VN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (17) 20  Peppers (other than sweet) (Capsicum spp.) (Food - fresh or chilled)  ex 0709 60 99 20 ANNEX II COMMON ENTRY DOCUMENT (CED) Notes for guidance for the CED General: Complete the common entry document in capital letters. Notes are shown against the relevant box number. Part I This Part is to be completed by the feed and food business operator or their representative, unless otherwise indicated. Box I.1. Consignor: name and full address of the natural or legal person (feed and food business operator) dispatching the consignment. Information concerning telephone and fax numbers or an e-mail address is recommended. Box I.2. Information related to the CED reference number shall be provided by the competent authority of the designated point of entry (DPE). The feed and food business operator shall indicate the designated point of entry to which the consignment shall arrive. Box I.3. Consignee: name and full address of the natural or legal person (feed and food business operator) to whom the consignment is destined. Information on telephone and fax numbers or an e-mail address is recommended. Box I.4. The person responsible for the consignment: the person (feed and food business operator or their representative or the person making the declaration on their behalf) who is in charge of the consignment when it is presented at the DPE and who makes the necessary declarations to the competent authority at the DPE on behalf of the importer. Insert the name and full address. Information on telephone and fax numbers or an e- mail address is recommended. Box I.5. Country of origin: this refers to the third country where the commodity is originating from, grown, harvested or produced. Box I.6. Country from where consigned: this refers to the third country where the consignment was placed aboard the means of final transport for the journey to the Union. Box I.7. Importer: name and full address. Information on telephone and fax numbers or an e-mail address is recommended. Box I.8. Place of destination: delivery address in the Union. Information on telephone and fax numbers or an e-mail address is recommended. Box I.9. Arrival at DPE: insert the estimated date on which the consignment is expected to arrive at the DPE. Box I.10. Documents: insert the date of issue and the number of official documents accompanying the consignment, as appropriate. Box I.11. Give full details of the means of arrival transport: for aircrafts the flight number, for vessels the ship name, for road vehicles the registration number plate with trailer number if appropriate, for railway vehicles the train identity and wagon number. Documentary references: number of airway bill, bill of lading or commercial number for railway or road vehicle. Box I.12. Description of the commodity: provide a detailed description of the commodity (including for feed the type of feed). Box I.13. Commodity code: use the code identifying the commodity as listed in Annex I (including the TARIC sub-division, if applicable). Box I.14. Gross weight: overall weight in kg. This is defined as the aggregate mass of the products and of the immediate containers and all their packaging, but excluding transport containers and other transport equipment. Net weight: weight of actual product in kg, excluding packaging. This is defined as the mass of the products themselves without immediate containers or any packaging. Box I.15. Number of packages. Box I.16. Temperature: tick the appropriate mode of transport/storage temperature. Box I.17. Type of packages: identify the type of packaging of products. Box I.18. Commodity intended for: tick the appropriate box depending on whether the commodity is destined for human consumption without prior sorting or other physical treatment (in this case tick human consumption ) or is intended for human consumption after such treatment (tick further process  in this case), or is intended for use as feedingstuff  (in this case tick feedingstuffs ). Box I.19. Give all seal and container identification numbers where relevant. Box I.20. Transfer to a control point: During the transitional period provided for in Article 19(1), the DPE shall tick this box to allow transfer to another control point. Box I.21. Not applicable. Box I.22. For import: this box is to be ticked where the consignment is intended for importation into the Union (Article 8). Box I.23. Not applicable. Box I.24. Tick the appropriate means of transport. Part II This Part is to be completed by the competent authority. Box II.1. Use the same reference number as in Box I.2. Box II.2. For use by customs services, if necessary. Box II.3. Documentary check: to be completed for all consignments. Box II.4. The competent authority of the DPE shall indicate whether the consignment is selected for physical checks, which during the transitional period provided for in Article 19(1) may be carried out at a different control point. Box II.5. The competent authority of the DPE shall indicate, during the transitional period provided for in Article 19(1), following a satisfactory documentary check, to which control point the consignment may be transported in order for identity and physical checks to be carried out. The competent authority of the DPE shall also indicate if the consignment is authorised for the onward transportation provided for in Article 8. Onward transportation can only be authorised if the identity checks have been carried out at the DPE and if their result is satisfactory. Box II.11 shall therefore be filled in at the same time as onward transportation is authorised, while Box II.12 shall be filled in once the results of laboratory tests are available. Box II.6. Indicate clearly the action to be taken in the case of rejection of the consignment due to the unsatisfactory outcome of the documentary checks. The address of the establishment of destination in case of Re-dispatching , Destruction , Transformation  and Use for other purpose  must be entered in Box II.7. Box II.7. Give as appropriate approval number and address (or ship name and port) for all destinations where further control of the consignment is required, for example for Box II.6, Re- dispatching , Destruction , Transformation  or Use for other purpose . Box II.8. Put the official stamp of the competent authority of the DPE here. Box II.9. Signature of the responsible official of the competent authority of the DPE. Box II.10. Not applicable. Box II.11. The competent authority of the DPE or, during the transitional period provided for in Article 19(1), the competent authority of the control point, shall indicate the results of the identity checks here. Box II.12. The competent authority of the DPE or, during the transitional period provided for in Article 19(1), the competent authority of the control point, shall indicate the results of the physical checks here. Box II.13. The competent authority of the DPE or, during the transitional period provided for in Article 19(1), the competent authority of the control point, shall indicate the results of the laboratory test here. Complete this box with the category of substance or pathogen for which a laboratory test has been carried out. Box II.14. This box is to be used for all consignments to be released for free circulation within the Union. Box II.15. Not applicable. Box II.16. Indicate clearly the action to be taken in the case of rejection of the consignment due to the unsatisfactory outcome of the identity or physical checks. The address of the establishment of destination in case of Re-dispatching , Destruction , Transformation  and Use for other purpose  must be entered in Box II.18. Box II.17. Reasons for refusal: use, as appropriate, to add relevant information. Tick the appropriate box. Box II.18. Give, as appropriate, the approval number and address (or ship name and port) for all destinations where further control of the consignment is required, for example, for Box II.16, Re-dispatching , Destruction , Transformation  or Use for other purpose . Box II.19. Use this box when the original seal recorded on a consignment is destroyed on opening the container. A consolidated list of all seals that have been used for this purpose must be kept. Box II.20. Put the official stamp of the competent authority of the DPE here or, during the transitional period provided for in Article 19(1), of the competent authority of the control point. Box II.21. Signature of the responsible official of the competent authority of the DPE or, during the transitional period provided for in Article 19(1), of the competent authority of the control point. Part III This Part is to be completed by the competent authority. Box III.1. Details on re-dispatching: the competent authority of the DPE or, during the transitional period provided for in Article 19(1), the competent authority of the control point, shall indicate the means of transport used, its identification details, the country of destination and the date of re- dispatching, as soon as they are known. Box III.2. Follow-up: indicate the Local Competent Authority Unit responsible, as appropriate, for the supervision in case of Destruction , Transformation  or Use for other purpose  of the consignment. That authority shall report the result of the arrival of the consignment and the correspondence of the consignment in this box. Box III.3. Signature of the responsible official for the competent authority of the DPE or, during the transitional period provided for in Article 19(1), the responsible official for the control point, in case of Re-dispatching . Signature of the responsible official for the local competent authority in case of Destruction , Transformation  or Use for other purpose . (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists in the goods nomenclature, the CN code is marked ex . (2) Species of Brassica oleracea L. convar. Botrytis (L) Alef var.Italica Plenck, cultivar alboglabra. Also known as Kai Lan , Gai Lan , Gailan , Kailan , Chinese bare Jielan . (3) In particular residues of: Chlorfenapyr, Fipronil (sum fipronil + sulfone metabolite (MB46136) expressed as fipronil), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Acetamiprid, Dimethomorph and Propiconazole. (4) In particular residues of: Triazophos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Parathion-methyl (sum of Parathion-methyl and paraoxon-methyl expressed as Parathion-methyl), Phenthoate, Methidathion. (5) In particular residues of: Buprofezin, Imidacloprid, Fenvalerate and Esfenvalerate (Sum of RS & SR isomers), Profenofos, Trifluralin, Triazophos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)). (6) In particular residues of: Amitraz (amitraz including the metabolites containing the 2,4 -dimethylaniline moiety expressed as amitraz), Acephate, Aldicarb (sum of aldicarb, its sulfoxide and its sulfone, expressed as aldicarb), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Chlorfenapyr, Chlorpyrifos, Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Diafenthiuron, Diazinon, Dichlorvos, Dicofol (sum of p, p' and o,p' isomers), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Endosulfan (sum of alpha- and beta-isomers and endosulfan-sulphate expresses as endosulfan), Fenamidone, Imidacloprid, Malathion (sum of malathion and malaoxon expressed as malathion), Methamidophos, Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Monocrotophos, Oxamyl, Profenofos, Propiconazole, Thiabendazole, Thiacloprid. (7) In particular residues of: Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Cyfluthrin (cyfluthrin including other mixtures of constituent isomers (sum of isomers)) Cyprodinil, Diazinon, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Ethion, Fenitrothion, Fenpropathrin, Fludioxonil, Hexaflumuron, Lambda-cyhalothrin, Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Oxamyl, Phenthoate, Thiophanate-methyl. (8) In particular residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Chlorpyrifos, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Cyproconazole, Dicofol (sum of p, p' and o,p' isomers), Difenoconazole, Dinotefuran, Ethion, Flusilazole, Folpet, Prochloraz (sum of prochloraz and its metabolites containing the 2,4,6-Trichlorophenol moiety expressed as prochloraz), Profenofos, Propiconazole, Thiophanate-methyl and Triforine. (9) Reference method EN/ISO 6579 or a method validated against it as referred to in Article 5 of Commission Regulation (EC) No 2073/2005 (OJ L 338, 22.12.2005, p. 1). (10) In particular residues of: Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Chlorpyrifos, Acephate, Methamidophos, Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Diafenthiuron, Indoxacarb as sum of the isomers S and R. (11) In particular residues of: Chlorpyrifos, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Endosulfan (sum of alpha- and beta-isomers and endosulfan-sulphate expresses as endosulfan), Hexaconazole, Parathion-methyl (sum of Parathion-methyl and paraoxon-methyl expressed as Parathion-methyl), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Flutriafol, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Flubendiamide, Myclobutanyl, Malathion (sum of malathion and malaoxon expressed as malathion). (12) In particular residues of Dichlorvos. (13) In particular residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Triazophos, Malathion (sum of malathion and malaoxon expressed as malathion), Profenofos, Prothiofos, Ethion, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Triforine, Procymidone, Formetanate: Sum of formetanate and its salts expressed as formetanate(hydrochloride). (14) In particular residues of: Acephate, Carbaryl, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Chlorpyrifos, Chlorpyrifos-methyl, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Ethion, Malathion (sum of malathion and malaoxon expressed as malathion), Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)), Methamidophos, Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Monocrotophos, Profenofos, Prothiofos, Quinalphos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Triazophos, Dicrotophos, EPN, Triforine. (15) In particular residues of: Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Oxamyl, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Clofentezine, Diafenthiuron, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Formetanate: Sum of formetanate and its salts expressed as formetanate(hydrochloride), Malathion (sum of malathion and malaoxon expressed as malathion), Procymidone, Tetradifon, Thiophanate-methyl. (16) In particular residues of: Azoxystrobin, Boscalid, Chlorpyrifos, Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Endosulfan (sum of alpha- and beta-isomers and endosulfan-sulphate expresses as endosulfan), Kresoxim-methyl, Lambda-cyhalothrin, Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)), Methoxyfenozide, Metrafenone, Myclobutanil, Penconazole, Pyraclostrobin, Pyrimethanil, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Trifloxystrobin. (17) In particular residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Chlorpyrifos, Profenofos, Permethrin (sum of isomers), Hexaconazole, Difenoconazole, Propiconazole, Fipronil (sum fipronil + sulfone metabolite (MB46136) expressed as fipronil), Propargite, Flusilazole, Phenthoate, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Quinalphos, Pencycuron, Methidathion, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Fenbuconazole.